DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The arguments and amendments filed 11/11/2020 have been received and fully considered.  Claims 1-3, 5-20 and 22-24 are pending.  Claims 1, 5 and 7-8 are amended, claims 4 and 21 are cancelled and claims 23-24 are new.  Claims 1-3, 5-20 and 22-24 are now under consideration.  
The previous 112 rejections are withdrawn in light of the claim amendments.

Response to Arguments
Regarding applicant’s argument that Baker does not disclose PPS monofilament with fiberglass therein, the examiner notes that paragraph 15 of Baker states the substrate can be fiberglass, PPS or a combination thereof, where having PPS with fiberglass therein is contemplated by Baker.
Regarding applicant’s argument that Baker teaches PPS as a non-stick material in Par 17 and teaches coating fiberglass - not other nonstick materials, the examiner notes that Baker teaches coating the substrate 30 with a nonstick material (beginning of paragraph 17) not specifically fiberglass and as such any material of substrate 30 is contemplated by Baker as being coated including PPS.

Regarding applicant’s argument that Bakers edge is for a side wall not for a flat endless belt, the examiner notes that after modification with DiTullio the “basket” of Baker would be a belt for use in such processes as paper drying applications or the like, where Baker teaches advantageously having the open ends/edge covered with a reinforcement member to prevent the substrate from coming undone.
Regarding applicant’s arguments that Auerbach is directed to non-woven fabrics and are different from the woven fabrics of Baker and DiTullio, the examiner notes that materials of Auerbach and Baker/DiTullio are similar and the difference between non-woven and woven fabrics are that one is placed orderly through the rolls while the other is not, it would seem there is no difference in using calendar rolls for non-woven and woven materials in fact in would seem likely that woven orderly fibers would be easier to process through a roller.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-3, 5-12, 15-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al (US PG Pub. No. 2008/0178747) in view of DiTullio (US Patent No. 4,359,501). 
Regarding claim 1:
	Baker teaches a fabricated part for a high temperature operation, comprising: a non-metallic substrate (PPS, see paragraph 15) formed of a polymer fabric of woven non-absorbent polyphenylene sulfide polymer monofilaments or multifilaments (see paragraph 15), wherein the substrate is heat-resistant.
	Baker fails to disclose the substrate is heat set at a temperature that is above a predetermined operating temperature of an operation of the fabricated part.
	DiTullio teaches a substrate similar to Baker including heat setting it at a temperature that is above a predetermined operating temperature of an operation of the fabricated part (see column 4, lines 1-18).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baker with the teachings of DiTullio to include a heat setting operation in order to prevent the substrate from changing after fabrication and for strengthening it.

Regarding claim 2:


Regarding claim 3:
	Baker modified above teaches the substrate is pre-shrunk such that the product will not further shrink or destabilize in the operation at or above 212°F (see claim 2 addressed above and figure 5 and accompanying paragraphs in column 6 lines 27-63 of DiTullio as modified above).
	 	
Regarding claim 5:
	Baker modified above teaches the polymer fabric is free of continuous fiber reinforcement of fiberglass, but the monofilament or multifilament includes chopped or milled fiberglass therein (see paragraph 15 where the polymer substrate can be combined with fiberglass without having continuous fiberglass fibers).

Regarding claim 6:
	Baker modified above teaches all of the above except the substrate is connected at opposing ends to form an endless belt.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baker with the teachings of DiTullio to include making the substrate of Baker into an endless belt in order to allow the substrate of Baker to be used in other circumstances such as a pizza oven.

Regarding claim 7:
	Baker modified above teaches wherein the substrate is heat set at a temperature of at least 212°F for at least an amount of time (see column 4, lines 13-15 of DiTullio as modified above).
	Baker modified above fails to disclose the amount of time is at least one hour.  However the examiner notes that DiTullio teaches using an appropriate amount of time (see column 4, lines 13-15) and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the substrate for an hour since one having ordinary skill in the art would know how long is needed to properly heat set each material.

Regarding claim 8:
	Baker modified above teaches the temperature is at least 15° over the predetermined operating temperature, and preferably at least 50° (where paper 

Regarding claim 9:
	Baker modified above teaches the polymer filament comprises a high temperature chain extended polymer material (where PPS is such a material).

Regarding claim 10:
	Baker modified above teaches a conveyor belt for oven drying, baking etc (see column 2, lines 63-69 of DiTullio as modified above).

Regarding claim 11:
	Baker modified above teaches the substrate is formed by heat setting the polymer fabric at the temperature that is above the predetermined operating temperature of the operation for a predetermined time period, to obtain the substrate (see column 4, lines 5-18 of DiTullio as modified above).

Regarding claims 12 and 15-16:
	Baker modified above teaches the substrate is further formed by winding/coating the polymer fabric with a non-stick layer/coating to form wound material layers, and heating the wound material layers to the heat setting temperature (see paragraph 17).
	

	Baker modified above teaches an edge material strip (50) along or over opposing longitudinal edges of the substrate to form an endless belt, the edge material comprising a thermoplastic (see paragraph 22, where at least Nylon is a thermoplastic), fiber-reinforced material, or silicone material capable of withstanding the predetermined operating temperature.
	
Regarding claim 19:
	Baker modified above teaches the part is a tray insert (before modification for claim 6 Baker teaches a tray).
	
Regarding claims 20 and 22:
	Baker modified above teaches an apparatus comprising a heating device configured to operate at the predetermined operating temperature, and an endless belt comprising the fabricated part according to claim 1 and extending through the heating device which is a drying oven (see column 2, lines 63-69 of DiTullio as modified above).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of DiTullio as applied to claim 1 above, and further in view of Auerbach et al (US PG Pub. No. 2005/0269011).
Regarding claims 13 and 14:

	Auerbach teaches making a high temperature substrate similar to Baker including using heated calendar rolls to heat set the substrate (see claim 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baker with the teachings of Auerbach to include using calendar rolls since this is a well-known technique for heat setting equivalent to other methods of heat setting in the art.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of DiTullio as applied to claim 20 above, and further in view of Chahal (US PG Pub. No. 2009/0197493).
Regarding claims 23-24:
	Baker modified above teaches all of the above except the endless belt is an endless counterband configured to hold yarn against a yarn conveyor belt extending though the heating device in a yarn bulking machine.
	Chahal teaches a PPS substrate similar to Baker including being used as an endless counterband configured to hold yarn against a yarn conveyor belt extending though the heating device in a yarn bulking machine (see at least abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baker with the teachings of Chahal to use the substrate of Baker in the yarn bulking machine of Chahal in order to make use of the substrate of Baker for different purposes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762